—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about August 6, 1997, which, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject child and committed the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent substantially failed to maintain contact with the child and also failed to enter a drug rehabilitation program that the agency had arranged for him (see, Matter of Star Leslie W., 63 NY2d 136, 142-143; Matter of Natajha Starr M., 204 AD2d 232, lv denied 84 NY2d 806). Respondent’s parental rights were properly terminated in view of his failure to come forward with any plan for the child’s care other than one that would have her wait for his release from prison and drug rehabilitation, and evidence that the child is doing well with the stable foster family with which she has lived since she was two weeks old and that wants to adopt her. Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.
6